MOORE, Judge.
This is an appeal by the State from an order granting appellee’s motion to dismiss the indictment against him. The issue on appeal is identical to that which this court decided in Ringel v. State (Fla. 4th DCA, opinion filed June 24, 1977) wherein we held that a juvenile can be indicted for a crime where the maximum punishment provided is life imprisonment. Unfortunately, the trial court did not have the benefit of our opinion in Ringel prior to dismissing the indictment in the case sub judice.
On the authority of Ringel v. State, supra, the order of the trial court dismissing the indictment is hereby reversed and this cause remanded with instructions to reinstate the indictment and proceed accordingly-
Reversed and remanded.
DAUKSCH and LETTS, JJ., concur.